Citation Nr: 0639803	
Decision Date: 12/26/06    Archive Date: 01/05/07

DOCKET NO.  04-23 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida



THE ISSUES

1.  Entitlement to service connection for a claimed bilateral 
hearing loss. 

2.  Entitlement to service connection for claimed tinnitus. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel



INTRODUCTION

The veteran had active military service from July 1969 to 
March 1971. 

These matters come before the Board of Veterans' Appeal 
(Board) on appeal from a May 2003 rating decision of the RO.  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issues on appeal has been accomplished.  

2. The currently demonstrated bilateral sensorineural hearing 
loss and tinnitus are shown as likely as not to be due to 
exposure to acoustic trauma during the veteran's period of 
active service.  



CONCLUSION OF LAW

1. By extending the benefit of the doubt to the veteran, his 
disability manifested by a bilateral hearing loss is due to 
disease or injury that was incurred in service. 38 U.S.C.A. 
§§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2006).  

2. By extending the benefit of the doubt to the veteran, his 
disability manifested by tinnitus is due to disease or injury 
that was incurred in service.  38 U.S.C.A. §§ 1101, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304 (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2006).  

VCAA and its implementing regulations essentially include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of the VA to 
notify a claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the record in light of the above criteria, and in 
view of the Board's favorable disposition the Board finds 
that all notification and development action needed to render 
a final decision on the issue of service connection for 
bilateral hearing loss and tinnitus has been accomplished.  


II. Anaylsis

Service connection may be established for a disability 
resulting from disease or injury incurred or aggravated in 
the line of duty.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  

Service Connection maybe granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

For the purpose of applying the laws administered by VA, 
impaired hearing will be considered a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or, when the 
auditory thresholds for at least three of those frequencies 
are 26 decibels or greater; or, when the auditory thresholds 
for at least three of those frequencies are 26 decibels or 
greater; or, when speech recognition scores using the 
Maryland CNC test are less than 94 percent.  38 C.F.R. 
§ 3.385.  

VA audiological evaluation in July 2005 noted audiometry 
results in the 50 decibel range in the right ear and in the 
80 decibel range in the left ear, which meet the VA criteria 
for hearing disability.  The Board accordingly finds that 
medical evidence shows a bilateral hearing disability for VA 
compensation purposes.  

There is no indication in the veteran's service medical 
records that he had hearing loss or tinnitus during military 
service.  His hearing at the time of his separation from 
service was normal under the "whispered voice" test.  

Although hearing loss and tinnitus were not demonstrated in 
service, service connection for sensorineural hearing loss 
(SNHL) may be presumed to have been incurred in qualifying 
service, if shown to a compensable degree within one year 
following separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

In his case, there is no objective evidence showing that this 
veteran had compensable hearing loss within his first year 
after discharge from service, so the presumption cannot be 
applied.  

The absence of evidence of a hearing disability during 
service or of compensable hearing loss within the first year 
after discharge is not fatal to a claim for service 
connection for hearing loss.   Ledford v. Derwinski, 3 Vet. 
App. 87, 89 (1992). 

Service connection for hearing loss may be granted where 
there is credible evidence of acoustic trauma due to 
significant noise exposure in service, post-traumatic 
audiometric findings meeting the regulatory requirements for 
hearing loss disability for VA purposes, and a medically 
sound basis upon which to attribute the post-service  
findings to the injury in service, as opposed to intercurrent 
causes.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993). 

In this case, the veteran is a combat veteran with the Combat 
Infantry Badge, so assertions of being exposed to acoustic 
trauma are accepted.  

As noted, current audiometric findings meet the regulatory 
requirements for hearing loss disability for VA purposes.  
Accordingly, the remaining question under Hensley is whether 
there is a medically sound basis upon which to attribute the 
post-service findings to disease or injury in service. 

The veteran had a VA audiological evaluation in July 2005, in 
which the audiologist diagnosed severe high frequency hearing 
loss and stated an opinion that it is more likely not that 
the impairment is a result of noise exposure.  

Tinnitus is an ear disorder subjectively reported by the 
claimant but not verifiable on examination; adjudication of a 
claim for service connection for tinnitus therefore requires 
an assertion of present tinnitus and evidence of acoustic 
trauma in service that is consistent with causation.  

In this case, the Board finds that the veteran's documented 
in-service acoustic trauma in combat is consistent with 
service causation for tinnitus. 

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  

By reasonable doubt it is meant one that exists because an 
approximate balance of positive and negative evidence which 
does satisfactorily prove or disprove the claim.  It is a 
substantial doubt that within the range or probability as 
distinguished from pure speculation or remote possibility.  
38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

Here, the Board finds the evidence to be in relative 
equipoise in showing that the currently demonstrated hearing 
disability and tinnitus as likely as not are due to the 
exposure to acoustic trauma during service.  

By extending the benefit of the doubt in favor of the 
veteran, service connection for the bilateral hearing loss 
and tinnitus is warranted.  



ORDER

Service connection for bilateral hearing loss is granted.  

Service connection for tinnitus is granted.   



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


